Title: To James Madison from DuPont, Bauduy & Co., 18 May 1813
From: DuPont, Baudny & Co.
To: Madison, James


Sir
Wilmington May 18th 1813.
If it is not too much intruding upon your kindness, we would request of you the favor of recommending to the secretary of war the application made through our friend General Mason respecting the organisation of our companies for the defence of our manufactories. We are aware of the deep interest you have always taken in this branch of industry, and hope that you will protect us in this critical moment.
There is in no part of the Union, a mass of such valuable manufactories so much exposed, and the enemy is well aware of the importance of Brandywine. Unfortunately we have to struggle against a great federal majority in our state government, who wish to damp our exertions.
Now that we have all our men well equiped and organised, we cannot get regular commissions for the officers, and some evil disposed persons, are trying to discourage our men by telling them, that they will be hung if taken under arms, their officers not being duly commissioned. The govenor though a well wisher to our exertions, cannot give those commissions.
Considering of what importance our manufactories, are to us, as well as to the government we hope you will excuse our instrusion. With the greatest respect we remain Sir Your ob Servts
Dupont Bauduy & Co.
